     Case 2:20-cv-00563-KJM-DMC Document 15 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    WALTER BANNER,                                      No. 2:20-CV-0563-KJM-DMC-P
11                        Petitioner,
12              v.                                        ORDER
13    D.V.I.,
14                        Respondent.
15

16                   Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

17   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

18   Magistrate Judge pursuant to Eastern District of California local rules.

19                   On July 26, 2021, the Magistrate Judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that the parties may file objections

21   within the time specified therein. No objections to the findings and recommendations have been

22   filed.

23                   The court presumes that any findings of fact are correct. See Orand v. United

24   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

26   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

27   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   supported by the record and by the proper analysis.
                                                         1
     Case 2:20-cv-00563-KJM-DMC Document 15 Filed 09/10/21 Page 2 of 2


 1                   Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the
 2   Court has considered whether to issue a certificate of appealability. Before Petitioner can appeal
 3   this decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P.
 4   22(b). Where the petition is denied on the merits, a certificate of appealability may issue under
 5   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 6   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
 7   appealability indicating which issues satisfy the required showing or must state the reasons why
 8   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
 9   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
10   jurists of reason would find it debatable whether the district court was correct in its procedural
11   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
12   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
13   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)). For the reasons
14   set forth in the Magistrate Judge’s findings and recommendations, the Court finds that issuance of
15   a certificate of appealability is not warranted in this case.
16                   Accordingly, IT IS HEREBY ORDERED that:
17                   1.      The findings and recommendations filed July 26, 2021, are adopted in full;
18                   2.      This action is dismissed without prejudice for failure to comply with courts
19   orders and rules;
20                   3.      The Court declines to issue a certificate of appealability; and
21                   4.      The Clerk of the Court is directed to enter judgment and close this file.
22   DATED: September 8, 2021.
23

24

25

26

27

28
                                                         2
